Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The 7/26/2022 drawings are accepted. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stagg (US 2015/0339896) in view of Tanguay (US 2004/0095253).
As per claim 13, Stagg teaches a life safety device comprising: a housing (Stagg, fig. 1 and [0012] and [0036]: The signal device, which is a life safety device because it provides safety signaling, includes a housing); an actuatable mechanism coupled to the housing (Stagg, fig. 3 and [0053]: The housing includes an actuatable button); a detector coupled to the housing (Stagg, fig. 2 and [0039]-[0040]: The signaling devices includes various detection devices in the housing), wherein the detector senses one or more conditions adjacent the life safety device (Stagg, fig. 2 and [0039]-[0040]: The detection devices sense conditions in the environment of the signaling device); a visual warning system disposed within the housing (Stagg, fig. 5 and [0049]-[0050]: The signaling device includes an LED system for providing visual warnings), the visual warning system including: an indicator at least partially visible at the exterior of the housing (Stagg, fig. 5 and [0049]-[0050]: The warning light from the LED system includes a transparent based which passes light outside the signaling device to be visible outside the signaling device, such as on the wall); and at least one light source for illuminating the indicator (Stagg, fig. 5 and [0049]-[0050]: The light source is the LEDs), wherein a color used to illuminate the indicator is selected in response to the condition sensed by the detector (Stagg, fig. 5 and [0049]-[0052]: Different colors are selected to indicate different triggering events or conditions).
Stagg does not disclose:
the indicator being arranged adjacent to the actuatable mechanism at the exterior of the housing;
However, in the same art of safety devices with indicators, Tanguay, fig. 7 and [0065]-[0067], teaches that the indicator, which is the LEDs with the light pipe, can have alternative arrangements so the light is viewed from beneath the detector or from other sides of the detector. Thus, in this combination, Tanguay’s light pipe could be arrange to output the light on the same side of the detector as Stagg’s button, thus making the indicator arranged adjacent to the button at the exterior of the housing.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Stagg’s light output to be arranged differently for the light to be output on a different side of the signal device, as taught by Tanguay. The motivation is because the specific side or location of the indication is only important insofar as the visual signal can be viewed by a user (Tanguay, [0067]).
As per claim 14 (dependent on claim 13), Stagg and Tanguay further teaches:
wherein the at least one light source includes a first light source, a second light source, wherein the first light source has a first color, and the second light source has a second color, the first color and the second color being distinct (Stagg, fig. 5 and [0052]: There are multiples LEDs that can have distinct colors).  
As per claim 15 (dependent on claim 14), Stagg and Tanguay further teaches:
wherein the first light source is used to illuminate the indicator in response to a first condition sensed by the detector and the second light source is used to illuminate the indicator in response to a second condition sensed by the detector (Stagg, fig. 5 and [0052]: There are multiples LEDs that can have distinct colors and are used to indicate the different triggering events, or conditions, with the different colors).  
As per claim 17 (dependent on claim 13), Stagg and Tanguay further teaches:
wherein the indicator includes a bi-directional, passive light transmission device positioned generally adjacent the at least one light source (Stagg, figs. 2 and 5 and [0049]-[0052]: The signaling device includes a transparent base which is used to transmit light from the LEDs to outside the signaling device).  
As per claim 19 (dependent on claim 13), Stagg and Tanguay further teaches:
wherein the at least one light source is a light emitting diode (Stagg, fig. 5 and [0049]-[0052]: The lights source is LEDs).

Claims 1-12, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stagg  and Tanguay in view of Tice (US 2004/0189461) and Riesebosch (US 2012/0321321).
As per claim 1, Stagg and Tanguay teaches the limitations as in the consideration of claim 17 (which includes the consideration of claim 13) above.
Stagg and Tanguay further teaches:
the light transmission device including: at least one port located adjacent to the transmitter and being operable to communicate light from the transmitter to a first end (Tanguay, fig. 7 and [0065]-[0067]: The light transmission device can include legs, or ports/posts, adjacent to light sources for communicating the light);
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Stagg’s light transmission device to include legs, as taught by Tanguay. The motivation is because the legs of the light pipe provide the expected benefit of allowing for the light transmission device to be arranged more closely to the light devices to capture the light without interfering with other components of the signal device and heat dissipation for the light devices.
Stagg and Tanguay does not disclose:
a receiver for measuring ambient light around the life safety device, the receiver being positioned within the housing adjacent the light transmission device.
However, in the same art of signaling devices, Tice, [0021]-[0022] and [0032], teaches that the signaling device may include a sensor, or receiver, for measuring ambient light around the signaling device.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Stagg and Tanguay’s signaling device to include ambient light sensing, as taught by Tice. The motivations is to improve functioning of the device by modifying the device operations to compensate for differing levels of ambient light (Tice, [0032], [0034], and [0039]-[0040]).
Additionally, in the same art of LED light sources, Riesebosch, fig. 1B and [0008] and [0033], teaches that an LED can also function as an ambient light sensor. In this combination, the LEDs also being the ambient light sensors makes the light sensor also positioned adjacent the light transmission device. In this combination, since one of the LEDS is also the light sensor, one of Tanguay’s light pipe legs would be considered the separate post for communicate ambient light to the sensor, or receiver.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Stagg, Tanguay, and Tice’s ambient light sensing to be performed by the LEDs, as taught by Riesebosch. The motivation is because LEDs are known to have the light sensing functionality and using the LEDs for the ambient light sensing reduces complexing and cost of the system (Riesebosch, [0033]).
As per claim 2 (dependent on claim 1), Stagg, Tanguay, Tice, and Riesebosch further teaches:
wherein a light source of the life safety device is operable as both the transmitter and the receiver (Riesebosch, fig. 1B and [0008] and [0033]: The LEDs are also the ambient light receivers).  
As per claim 3 (dependent on claim 1), Stagg, Tanguay, Tice, and Riesebosch further teaches:
wherein the at least one light source is a light emitting diode (Stagg, fig. 5 and [0049]-[0052]:  The light sources are LEDs).  
As per claim 4 (dependent on claim 1), Stagg, Tanguay, Tice, and Riesebosch further teaches:
further comprising a control system operably coupled to the transmitter and the receiver, wherein the control system determines an operating mode of the life safety device in response to the ambient light measured (Tice, [0021]-[0022], [0032], [0034], and [0039]-[0040]: The mode of the signaling device is adjusted based on the measured ambient light).  
As per claim 5 (dependent on claim 4), Stagg, Tanguay, Tice, and Riesebosch further teaches:
wherein the life safety device is operable in a daytime mode or a night time mode (Tice, [0021]-[0022], [0032], [0034], and [0039]-[0040]: The mode can be changed to night time mode, as opposed to a daytime mode based on the measured ambient light).  
As per claim 6 (dependent on claim 5), Stagg, Tanguay, Tice, and Riesebosch further teaches:
further comprising a plurality of light sources including a first light source, a second light source, wherein the first light source has a first color, and the second light source has a second color, the first color and the second color being distinct (Stagg, fig. 5 and [0049]-[0052]: There are multiples LEDs that can have distinct colors).  
As per claim 7 (dependent on claim 6), Stagg, Tanguay, Tice, and Riesebosch further teaches:
wherein in the daytime mode, the first light source and the second light source are operable as the transmitter (Stagg, fig. 5 and [0049]-[0052]: The multiple LEDs are used as signal transmitters based on the conditions detected, thus whether in daytime or night time mode).  
As per claim 8 (dependent on claim 6), Stagg, Tanguay, Tice, and Riesebosch further teaches:
further comprising a third light source, wherein in the daytime mode, the third light source is operable as the receiver (Riesebosch, fig. 1B and [0008] and [0033]: The LEDs are also used as ambient light sensors whether in daytime or night time mode).  
As per claim 9 (dependent on claim 8), Stagg, Tanguay, Tice, and Riesebosch further teaches:
wherein the third light source is radially offset from the first light source and the second light source relative to the light transmission device (Stagg, fig. 5: As seen in the figure, the LEDs are offset radially from each other in the signaling device).  
As per claim 10 (dependent on claim 8), Stagg, Tanguay, Tice, and Riesebosch further teaches:
wherein in the night time mode, the third light source is operable as both the transmitter and the receiver (Riesebosch, fig. 1B and [0008] and [0033]: The LEDs are used as both light transmitters and also used as ambient light sensors whether in daytime or night time mode).  
As per claim 11, Stagg, Tanguay, Tice, and Riesebosch  renders obvious the claim limitations as in the consideration of claim 3 (which includes the consideration of claim 1) above since the method steps of claim 11 are the operations performed by the device considered in claim 3. Additional limitations directed to sensing a condition and illuminating the indicator in response to the sensed condition are met as in the consideration of claim 13 above.
As per claim 12 (dependent on claim 11), Stagg, Tanguay, Tice, and Riesebosch further teaches:
wherein the light source is a light emitting diode (Stagg, fig. 5 and [0049]-[0052]: The light emitting devices are LEDs).
As per claim 18, Stagg teaches the limitations of claim 13 and additional limitations are met by Stagg, Tanguay, Tice, and Riesebosch as in the consideration of claim 2 (which includes the consideration of claim 1) above.
As per claim 20, Stagg, Tanguay, Tice, and Riesebosch renders obvious the claim limitations as in the consideration of claim 11 and additional limitations are met as in the consideration of claim 15 above.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stagg and Tanguay in view of Chavis et al. (US 4,340,885).
As per claim 16 (dependent on claim 14), Stagg and Tanguay does not disclose:
wherein both the first light source and the second light source are used to illuminate the indicator in response to a third condition sensed by the detector.
However, in the same art of using multiple color LEDs to indicate different conditions, Chavis, col. 1 lines 11-16 and 65-68, teaches that combinations of the different LEDs with their different colors can be used to indicated different conditions.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Stagg and Tanguay’s LED outputs to be combined to indicate different conditions, as taught by Chavis. The motivation is to enable a greater variety of conditions and condition levels to be indicated since combined colors of LEDs provides the predictable results of allowing for more different indicating options.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699